Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 11/9/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 3, 5, 6, 8-10, 12-14, 17, 19, 24-29, 31-34 and 36 are pending. This Action is FINAL.
Note claim 13 recites product-by-process limitations that, in the absence of unexpected results, are not given patentable weight.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8-10, 12-14, 17, 19, 24-29, 31-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8-10, 14, 17, 19 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., WO 2010/058901 A2.
	Kang teaches a secondary zinc alkaline battery including surface modified negative electrodes and separators. The surface modified negative electrodes and separators may be coated with a dispersion solution for coating. The dispersion solution is prepared by uniformly dispersing calcium zincate powder, calcium hydroxide (water insoluble metal hydroxide) powder or a mixture thereof in a binder or a thickening agent. Kang teaches 75-99 wt% of calcium hydroxide with the remainder being at least one of binder or thickening agent [13].  
Figures 1-3 of Kang shows a cathode 105, a zinc anode 103, coating layer 104 (dried sheet of claimed invention) and separator 107 [28-30].  The separator 107 may be Celgard 3407 (polyolefin) [41].  Figure 3a shows the coating layer 104 (dried sheet) between the anode 103 and the separator 107.  Figure 3b shows the coating layer 104 (dried sheet) between two separator layers 107.  The zinc negative electrode is covered 
The binder or thickener of the coating layer 104 may be PTFE or CMC [33-36].  The solvent may be water [52].  See also Chemical Formula 1 at [30] and paragraphs [3], [53], [58], [62], [65], and [72].  The secondary zinc alkaline battery relieves deformation of the zinc negative electrode and formation of dendrites caused by dissolution of the zinc negative electrode in an alkaline solution, thereby improving lifespan and charge/discharge efficiency (abstract).
	Thus the claims are anticipated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-10, 12-14, 17, 19, 24-29, 31-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzieciuch et al., EP 0136172 B1 in view of Kang et al., WO 2010/058901 A2.
	Dzieciuch teaches a rechargeable zinc/manganese dioxide cell having a manganese dioxide cathode, a zinc anode and an alkaline electrolyte containing an organic liquid alcohol and an aqueous alkaline hydroxide solution in contact with both the cathode and the anode (1:34-46).  A discharged, manganese dioxide electrode can only be recharged a relatively small number of cycles of shallow depth of discharge, 
The cathode includes a nickel current collector wherein an electrode mixture is pressed thereon to prepare the cathode (2:25-42).  See also the Figure.  
	Dzieciuch does not explicitly teach the suppression of zincate ions in the zinc/manganese dioxide rechargeable alkaline cell is achieved by disposing a water-insoluble metal hydroxide dispersed in a binder between the zinc anode and manganese dioxide cathode.  
However, Kang teaches a secondary zinc alkaline battery including surface modified negative electrodes and separators. The surface modified negative electrodes and separators may be coated with a dispersion solution for coating. The dispersion solution is prepared by uniformly dispersing calcium zincate powder, calcium hydroxide (water insoluble metal hydroxide) powder or a mixture thereof in a binder or a thickening agent. Kang teaches 75-99 wt% of calcium hydroxide with the remainder being at least one of binder or thickening agent [13].  Figures 1-3 of Kang shows a cathode 105, a zinc anode 103, coating layer 104 (dried sheet of claimed invention) and separator 107 
	Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because one of skill would have been motivated to provide the dispersion solution of Kang on the zinc anode in the zinc/manganese dioxide rechargeable alkaline cell of Dzieciuch to further suppress the formation of zincate ions in the alkaline cell of Dzieciuch.  Both Kang and Dzieciuch teach the formation of zincate ions is undesirable.  Kang teaches calcium hydroxide may be added to prevent zincate ions from being dissolved in the electrolyte solution.  
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.  
Examiner notes [0061] of the specification as filed does not provide support for the claim limitation “free-standing” dried sheet.  One page 12 of the amendment, free standing sheet is not defined as a sheet that has no other components attached to it.  The definition provided by Applicant is narrower.
Examiner notes the claims are directed towards a battery wherein the separator is disposed between the anode and the cathode. In claim 6, the free standing dried sheet may directly contact the anode or the cathode.  Regarding at least claims 1, 3, 5, 6, 8-10, 12 and 13, the method of forming the separator is not given patentable weight unless the method imparts structure to the claimed battery.  
Applicant argues Kang does not disclose a free standing dried sheet as recited by claim 1.  Examiner disagrees.  Examiner notes “free standing” has been rejected as new matter.  The separator 107 coated with the dispersion solution is dried [41].  Applicant asserts the dispersion solution is simply a minor coating, not a membrane or a dried sheet.  However, Applicant does not provide evidence to support the assertion.  The separator 107 coated with the dispersion solution is dried [41].  [41] discloses the separator coated with the dispersion solution wherein the separator is covered or laminated on the negative electrode after being dried.  Applicant’s assertion [41] is discussing drying the negative electrode is not persuasive and not supported by the teachings of Kang.  See also [37] of Kang that teaches a coating layer the flows down 
Kang teaches the dispersion solution is prepared by uniformly dispersing calcium zincate powder, calcium hydroxide (water insoluble metal hydroxide) powder or a mixture thereof in a binder or a thickening agent. Kang teaches 75-99 wt% of calcium hydroxide with the remainder being at least one of binder or thickening agent [13].  Kang teaches the dispersion solution is dried [41].  It is unclear how Applicant concludes the secondary zinc alkaline battery of Kang is structurally different from the rechargeable zinc alkaline battery of at least claim 1.  
Note it appears that if one of skill were to remove the dried dispersion solution layer from the separator 107 of Kang it appears the layer would be free standing accordingly to the arguments submitted by Applicant (the separator 107 would function as a substrate).
The dispersion solution layer of Kang is a calcium zincate powder, calcium hydroxide (water insoluble metal hydroxide) powder or a mixture thereof in a binder or a thickening agent.  The dried sheet of the claimed invention is a water-insoluble metal hydroxide (calcium hydroxide) dispersed in a binder.  Applicant does not provide any persuasive arguments that distinguishes the claimed dried sheet from the dispersion solution layer of Kang as both may be calcium hydroxide dispersed in a binder.  
Note Figure 3a shows the coating layer 104 (dried sheet) between the anode 103 and the separator 107 and Figure 3b shows the coating layer 104 (dried sheet) between two separator layers 107.  Regarding the argument the components of Kang are in a 
	Applicant argues Dzieciuch only discloses the use of an organic additive such as methanol into the electrolyte.  However the rejection does not rely on Dzieciuch alone.  One of skill would have been motivated to provide the dispersion solution of Kang on the zinc anode in the zinc/manganese dioxide rechargeable alkaline cell of Dzieciuch to further suppress the formation of zincate ions in the alkaline cell of Dzieciuch.  Both Kang and Dzieciuch teach the formation of zincate ions is undesirable.  Kang teaches calcium hydroxide may be added to prevent zincate ions from being dissolved in the electrolyte solution.  Applicant’s argument the metal hydroxide of the claimed invention would capture zincate ions but the metal hydroxide of the prior art would not is not found persuasive.  See above rebuttal of arguments regarding Kang.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727